          Tab 42



Case 3:19-cv-00216-JWS Document 50-9 Filed 04/06/20 Page 1 of 64
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page28of
                                                          of64
                                                             44
                          INT-002813
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page39of
                                                          of64
                                                             44
                          INT-002814
Case
 Case3:19-cv-00216-JWS
      3:19-cv-00216-JWS Document
                         Document26-24
                                  50-9 Filed 04/06/20
                                             12/20/19 Page 4
                                                           10ofof64
                                                                  44
                            INT-002815
Case
 Case3:19-cv-00216-JWS
      3:19-cv-00216-JWS Document
                         Document26-24
                                  50-9 Filed 04/06/20
                                             12/20/19 Page 5
                                                           11ofof64
                                                                  44
                            INT-002816
Case
 Case3:19-cv-00216-JWS
      3:19-cv-00216-JWS Document
                         Document26-24
                                  50-9 Filed 04/06/20
                                             12/20/19 Page 6
                                                           12ofof64
                                                                  44
                            INT-002817
Case
 Case3:19-cv-00216-JWS
      3:19-cv-00216-JWS Document
                         Document26-24
                                  50-9 Filed 04/06/20
                                             12/20/19 Page 7
                                                           13ofof64
                                                                  44
                            INT-002818
Case
 Case3:19-cv-00216-JWS
      3:19-cv-00216-JWS Document
                         Document26-24
                                  50-9 Filed 04/06/20
                                             12/20/19 Page 8
                                                           14ofof64
                                                                  44
                            INT-002819
Case
 Case3:19-cv-00216-JWS
      3:19-cv-00216-JWS Document
                         Document26-24
                                  50-9 Filed 04/06/20
                                             12/20/19 Page 9
                                                           15ofof64
                                                                  44
                            INT-002820
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page10
                                                         16of
                                                            of64
                                                               44
                           INT-002821
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page11
                                                         17of
                                                            of64
                                                               44
                           INT-002822
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page12
                                                         18of
                                                            of64
                                                               44
                           INT-002823
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page13
                                                         19of
                                                            of64
                                                               44
                           INT-002824
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page14
                                                         20of
                                                            of64
                                                               44
                           INT-002825
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page15
                                                         21of
                                                            of64
                                                               44
                           INT-002826
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page16
                                                         22of
                                                            of64
                                                               44
                           INT-002827
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page17
                                                         23of
                                                            of64
                                                               44
                           INT-002828
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page18
                                                         24of
                                                            of64
                                                               44
                           INT-002829
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page19
                                                         25of
                                                            of64
                                                               44
                           INT-002830
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page20
                                                         26of
                                                            of64
                                                               44
                           INT-002831
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page21
                                                         27of
                                                            of64
                                                               44
                           INT-002832
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page22
                                                         28of
                                                            of64
                                                               44
                           INT-002833
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page23
                                                         29of
                                                            of64
                                                               44
                           INT-002834
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page24
                                                         30of
                                                            of64
                                                               44
                           INT-002835
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page25
                                                         31of
                                                            of64
                                                               44
                           INT-002836
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page26
                                                         32of
                                                            of64
                                                               44
                           INT-002837
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page27
                                                         33of
                                                            of64
                                                               44
                           INT-002838
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page28
                                                         34of
                                                            of64
                                                               44
                           INT-002839
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page29
                                                         35of
                                                            of64
                                                               44
                           INT-002840
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page30
                                                         36of
                                                            of64
                                                               44
                           INT-002841
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page31
                                                         37of
                                                            of64
                                                               44
                           INT-002842
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page32
                                                         38of
                                                            of64
                                                               44
                           INT-002843
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page33
                                                         39of
                                                            of64
                                                               44
                           INT-002844
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page34
                                                         40of
                                                            of64
                                                               44
                           INT-002845
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page35
                                                         41of
                                                            of64
                                                               44
                           INT-002846
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page36
                                                         42of
                                                            of64
                                                               44
                           INT-002847
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page37
                                                         43of
                                                            of64
                                                               44
                           INT-002848
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-24
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page38
                                                         44of
                                                            of64
                                                               44
                           INT-002849
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page39
                                                            1 of 64
                                                                 25
                            INT-002850
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page40
                                                            2 of 64
                                                                 25
                            INT-002851
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page41
                                                            3 of 64
                                                                 25
                            INT-002852
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page42
                                                            4 of 64
                                                                 25
                            INT-002853
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page43
                                                            5 of 64
                                                                 25
                            INT-002854
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page44
                                                            6 of 64
                                                                 25
                            INT-002855
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page45
                                                            7 of 64
                                                                 25
                            INT-002856
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page46
                                                            8 of 64
                                                                 25
                            INT-002857
Case 3:19-cv-00216-JWS Document 50-9
                                26-25 Filed
                                       Filed04/06/20
                                             12/20/19 Page
                                                       Page47
                                                            9 of 64
                                                                 25
                            INT-002858
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page48
                                                         10of
                                                            of64
                                                               25
                           INT-002859
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page49
                                                         11of
                                                            of64
                                                               25
                           INT-002860
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page50
                                                         12of
                                                            of64
                                                               25
                           INT-002861
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page51
                                                         13of
                                                            of64
                                                               25
                           INT-002862
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page52
                                                         14of
                                                            of64
                                                               25
                           INT-002863
           Tab 43



Case 3:19-cv-00216-JWS Document 50-9 Filed 04/06/20 Page 53 of 64
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page54
                                                         15of
                                                            of64
                                                               25
                           INT-002864
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page55
                                                         16of
                                                            of64
                                                               25
                           INT-002865
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page56
                                                         17of
                                                            of64
                                                               25
                           INT-002866
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page57
                                                         18of
                                                            of64
                                                               25
                           INT-002867
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page58
                                                         19of
                                                            of64
                                                               25
                           INT-002868
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page59
                                                         20of
                                                            of64
                                                               25
                           INT-002869
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page60
                                                         21of
                                                            of64
                                                               25
                           INT-002870
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page61
                                                         22of
                                                            of64
                                                               25
                           INT-002871
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page62
                                                         23of
                                                            of64
                                                               25
                           INT-002872
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page63
                                                         24of
                                                            of64
                                                               25
                           INT-002873
Case
Case3:19-cv-00216-JWS
     3:19-cv-00216-JWS Document
                       Document26-25
                                50-9 Filed
                                     Filed04/06/20
                                           12/20/19 Page
                                                    Page64
                                                         25of
                                                            of64
                                                               25
                           INT-002874
